Name: COMMISSION REGULATION (EC) No 2126/95 of 6 September 1995 amending the import duties in the rice sector
 Type: Regulation
 Subject Matter: trade;  tariff policy;  plant product;  EU finance;  cooperation policy
 Date Published: nan

 7 . 9 . 95 I EN I Official Journal of the European Communities No L 212/21 COMMISSION REGULATION (EC) No 2126/95 of 6 September 1995 amending the import duties in the rice sector average import duty calculated differs by ECU 10 per tonne from the duty fixed, a corresponding adjustment is to be made ; whereas such a difference has arisen ; whereas it is therefore necessary to adjust the import duties fixed in Regulation (EC) No 2075/95, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EC) No 1 530/95 (2), Having regard to Commission Regulation (EC) No 1573 /95 of 30 June 1995 laying down detailed rules for the application of Council Regulation (EEC) No 1418/76 as regards import duties in the rice sector (3), as amended by Regulation (EC) No 1818/95 (4), and in particular Article 4 ( 1 ) thereof, Whereas import duties in the rice sector have been fixed by Commission Regulation (EC) No 2075/95 0, as amended by Regulation (EC) No 2107/95 (6) ; Whereas Article 4 ( 1 ) of Regulation (EC) No 1573/95 provides that if during the period of application, the Article 1 Annexes I and II to Regulation (EC) No 2075/95 are hereby replaced by Annexes I and II to this Regulation. Article 2 This Regulation shall enter into force on 7 September 1995. This Regulation shall be binding in its entirety and direcuy applicable in all Member States. Done at Brussels, 6 September 1995 . For the Commission Franz FISCHLER Member of the Commission ') OJ No L 166, 25. 6. 1976, p. 1 . 2) OJ No L 148 , 30. 6. 1995, p. 5 . J) OJ No L 150 , 1 . 7. 1995, p. 53. 4) OJ No L 175, 27. 7. 1995, p. 25. ') OJ No L 205, 31 . 8 . 1995, p. 29. «) OJ No L 207, 2. 9. 1995, p. 9 . No L 212/22 f EN Official Journal of the European Communities 7 . 9 . 95 ANNEX I to the Commission Regulation of 6 September 1995 altering the import duties on rice and broken rice (ECU/tonne) Duties (6) CN code Third countries (except ACP and Bangladesh) (') ACP Bangladesh n n o n Basmati India Q Article 4, Regulation (EC) No 1573/95 Basmati Pakistan (8) Article 4, Regulation (EC) No 1573/95 Arrangement in Regulation (EEC) No 3877/86 0 1006 10 21 0 150,76 1006 10 23 0 150,76 1006 10 25 0 150,76 1006 10 27 (') 150,76 232,65 1006 10 92 0 150,76 1006 10 94 0 150,76 1006 10 96 0 150,76 1006 10 98 0 150,76 232,65 1006 20 11 370 180,66 1006 20 13 370 180,66 1006 20 15 370 180,66 1006 20 17 372 181,66 122 322 279 1006 20 92 370 180,66 1006 20 94 370 180,66 1006 20 96 370 180,66 1006 20 98 372 181,66 122 322 279 1006 30 21 606 288,09 1006 30 23 606 288,09 1006 30 25 606 288,09 1006 30 27 f) 290,59 458,25 1006 30 42 606 288,09 1006 30 44 606 288,09 1006 30 46 606 288,09 1006 30 48 0 290,59 458,25 1006 30 61 606 288,09 1006 30 63 606 288,09 1006 30 65 606 288,09 1006 30 67 0 290,59 458,25 1006 30 92 606 288,09 1006 30 94 606 288,09 1006 30 96 606 288,09 1006 30 98 0 290,59 458,25 1006 40 00 0 90,38 (') Subject to the application of the provisions of Articles 12 and 13 of amended Council Regulation (EEC) No 715/90 (OJ No L 84, 30 . 3 . 1990, p. 85). (2) In accordance with Regulation (EEC) No 715/90, the duties are not applied to products originating in the African, Caribbean and Pacific States and imported directly into the overseas department of Reunion . (') The import levy on rice entering the overseas department of Reunion is specified in Article 12 (3) of Regulation (EEC) No 1418/76. (4) The duty on imports of rice not including broken rice (CN code 1006 40 00), originating in Bangladesh is applicable under the arrangements laid down in Council Regulation (EEC) No 3491 /90 (OJ No L 337, 4. 12. 1990, p. 1 ) and Commission Regulation (EEC) No 862/91 (OJ No L 88, 9. 4. 1991 , p. 7). 7 . 9 . 95 | EN | Official Journal of the European Communities No L 212/23 0 Only for imports of rice of the long-grain aromatic Basmati variety under the arrangements laid down in amended Council Regulation (EEC) No 3877/86 (OJ No L 361 , 20 . 12. 1986, p. 1 ). (&lt;) No import duty applies to products originating in the OCT pursuant to Article 101 ( 1 ) of amended Council Decision 91 /482/EEC (OJ No L 263, 19. 9. 1991 , p. 1 ). Q For husked rice of the Basmati variety originating in India and not imported under the arrangments in Regulation (EEC) No 3877/86, a reduction of ECU 250 per tonne applies (Article 4, Regulation (EC) No 1573/95). (*) For husked rice of the Basmati variety originating in Pakistan and not imported under the arrangements in Regulation (EEC) No 3877/86, a reduction of ECU 50 per tonne applies (Article 4, Regulation (EC) No 1573/95). (') Duties fixed in the Common Customs Tariff. ANNEX II Calculation of import duties for rice Paddy Indica rice JapÃ ³nica rice Broken rice Husked Milled Husked Milled 1 . Import duty (ECU/tonne) (&lt;) 0 372 (2) 370 606 0 (a) Arag cif price ($/tonne)  337,30 394,93 338 375 (b) fob price ($/tonne)    303 340 (c) Sea freight ($/tonne)    35 35 (d) Source  USDA USDA Operators Operators (') Where rice is imported during the month following fixing, these import duties must be adjusted in accordance with the fourth subparagraph of Article 4 ( 1 ) of Regulation (EC) No 1573/95. (:) Duties fixed in the Common Customs Tariff.